Taeiaeerro, J.
This is an action against A. Porter Brown, the maker, and Madison Marsh and B. M. G-. Brown, the endorsers of two promissory notes—the one for §500, the other for §1,000, with interest. The plaintiff is holder under the endorsement of Marsh, the payee.
The defense first set up by B. M. G. Brown was, that as the note was not protested at maturity, he has lost his recourse upon Marsh, and is therefore discharged. He then, by exception, put in the plea of division, alleging that he is merely a surety endorser.
Judgment was rendered against the maker and B. M. G. Brown, in solido, for the amount of both notes,
B, M. G, Brown appealed.
*148The defense is clearly untenable. The obligation of the defendant is not that of a joint surety. “If several persons endorse a note, they are not joint sureties to the holder, but each one is severally liable to him.” Bailey, on Bills, .p. 151.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs in both Courts.